         Case 2:19-cv-00238-CW Document 38 Filed 05/07/19 Page 1 of 4




Leah Farrell (Bar No. 13696)                      Julie Murray*
John Mejia (Bar No. 13965)                        PLANNED PARENTHOOD FEDERATION
AMERICAN CIVIL LIBERTIES UNION OF                 OF AMERICA
UTAH FOUNDATION, INC.                             1110 Vermont Avenue, NW, Suite 300
355 N. 300 W.                                     Washington, DC 20005
Salt Lake City, UT 84103                          (202) 803-4045
(801) 521-9862                                    (202) 296-3480 (fax)
(801) 532-2850 (fax)                              julie.murray@ppfa.org
lfarrell@acluutah.org
jmejia@acluutah.org                               Jennifer Sandman*
                                                  PLANNED PARENTHOOD FEDERATION
                                                  OF AMERICA
                                                  123 William Street, 9th Floor
Attorneys for Plaintiff                           New York, NY 10038
Planned Parenthood Association of Utah            (212) 261-4584
                                                  (212) 247-6811 (fax)
*Admitted pro hac vice                            jennifer.sandman@ppfa.org



                     IN THE UNITED STATES DISTRICT COURT
                  FOR THE DISTRICT OF UTAH, CENTRAL DIVISION

PLANNED PARENTHOOD
ASSOCIATION OF UTAH, on behalf of                   Case No. 2:19-cv-00238
itself and its patients, physicians, and staff,

                        Plaintiff,                  PLAINTIFF’S OPPOSITION
                                                    TO MOTION BY JONATHAN
        v.                                          PETERSON TO SUBMIT EVIDENCE
                                                    AS AMICUS CURIAE SUPPORTING
JOSEPH MINER, in his official capacity as           DEFENDANTS
Executive Director of the Utah Department
of Health, et al.,
                                                    Hon. Clark Waddoups
                        Defendants.
          Case 2:19-cv-00238-CW Document 38 Filed 05/07/19 Page 2 of 4




       Plaintiff Planned Parenthood Association of Utah challenges the constitutionality of H.B.

136, which bans nearly all abortions at or after 18 weeks of pregnancy. On May 6, 2019, Mr.

Jonathan Peterson, a Utah resident who states he is not a lawyer, filed a Motion to Submit Evidence

by Amicus Curiae in support of Defendants in this case. See ECF No. 37.

       The uncompleted document styled as an “ethics test” and other information provided by

Mr. Peterson, including information related to the use of bathrooms by transgender students, are

“not helpful in resolving the issues presented here.” Han-Noggle v. City of Albuquerque, 632 F.

App’x 476, 482 n.4 (10th Cir. 2015). In addition, Mr. Peterson’s identity as a “US Citizen” is not

an “adequate interest” in this case to justify his participation as an amicus. Hydro Res., Inc. v. EPA,

608 F.3d 1131, 1143 n.7 (10th Cir. 2010).

        Accordingly, even if this Court were to construe Mr. Peterson’s motion as one to

participate as amicus curiae in support of defendants, the motion should be denied.




                                                      1
        Case 2:19-cv-00238-CW Document 38 Filed 05/07/19 Page 3 of 4




Respectfully submitted,

s/ Julie Murray
Julie Murray*                               Leah Farrell (Bar No. 13696)
PLANNED PARENTHOOD FEDERATION               John Mejia (Bar No. 13965)
OF AMERICA                                  AMERICAN CIVIL LIBERTIES UNION OF
1110 Vermont Avenue, NW, Suite 300          UTAH FOUNDATION, INC.
Washington, DC 20005                        355 N. 300 W.
(202) 803-4045                              Salt Lake City, UT 84103
(202) 296-3480 (fax)                        (801) 521-9862
julie.murray@ppfa.org                       (801) 532-2850 (fax)
                                            lfarrell@acluutah.org
Jennifer Sandman*                           jmejia@acluutah.org
PLANNED PARENTHOOD FEDERATION
OF AMERICA
123 William Street, 9th Floor
New York, NY 10038                          Attorneys for Plaintiff Planned
(212) 261-4584                              Parenthood Association of Utah
(212) 247-6811 (fax)
jennifer.sandman@ppfa.org                   * admitted pro hac vice

Dated: May 7, 2019




                                        2
          Case 2:19-cv-00238-CW Document 38 Filed 05/07/19 Page 4 of 4




                                CERTIFICATE OF SERVICE

      I certify that on May 7, 2019, I electronically filed the foregoing PLAINTIFF’S
OPPOSITION TO MOTION BY JONATHAN PETERSON TO SUBMIT EVIDENCE AS
AMICUS CURIAE SUPPORTING DEFENDANTS using the Court’s electronic filing system,
which will serve counsel for all parties by e-mail:

David N. Wolf
dnwolf@agutah.gov
Lance Sorenson
lancesorenson@agutah.gov
Assistant Utah Attorneys General
Office of the Utah Attorney General

Darcy Goddard
Office of the Salt County District Attorney
Dgoddard@slco.org

    I also certify that on May 7, 2019, I caused a copy of the foregoing PLAINTIFF’S
OPPOSITION TO MOTION BY JONATHAN PETERSON TO SUBMIT EVIDENCE AS
AMICUS CURIAE SUPPORTING DEFENDANTS to be mailed by First Class mail to:

Jonathan L. Peterson
3670 S. Red Maple Road
Salt Lake City, UT 84106



                                                    s/ Julie Murray
                                                    Julie Murray




                                              3
